DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 end with “the insulating substrate; and, a ground plane.”.  The last comma should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haziza (US 2018/0159213), hereinafter Haziza.

 	Regarding claim 1 Haziza discloses an antenna comprising: an insulating substrate (Fig. 8A, at 805); a radiating patch (Fig. 8A, at 810) provided over a top surface of the insulating substrate; a first via (Fig. 8A, at 825) formed in the insulating substrate, the first via being filled with conductive material (paragraph 0037 “filled with conductive material”) contacting the radiating patch; a capacitive patch (Fig. 8, at 810’) provided over the top surface of the insulating substrate at a distance d (Fig. 8A, at S) from the radiating patch thereby forming a capacitor (paragraph 0049) with the radiating patch; a second via (e.g., Fig. 8A, at 825; paragraph 0046) formed in the insulating substrate, the second via being filled with conductive material electrically contacting the capacitive patch (paragraph 0037 “filled with conductive material”); a first delay line connected to the first via (Fig. 8, at 815); and a second delay line (e.g., Fig. 8, at 817; paragraph 0046) connected to the second via.
	Haziza may not explicitly disclose in one embodiment a variable dielectric constant (VDC) plate; and a ground plane provided over a surface of the VDC plate.	
Haziza teaches using a variable dielectric constant (VDC) plate (Fig. 5, at 544); and a ground plane (Fig. 4, at 555) provided over a surface of the VDC plate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Haziza in accordance with the teaching of Haziza regarding a ground plane and VDC plate in order to enable controlling the antenna to control the VDC pixels (Haziza, paragraph 0007).

	

 
    PNG
    media_image1.png
    827
    1074
    media_image1.png
    Greyscale

 	Regarding claim 2 Haziza further discloses the antenna of claim 1, wherein a length of the radiating patch in one direction is longer than in a perpendicular direction (e.g., Fig. 8, at 810).

 	Regarding claim 3 Haziza further discloses the antenna of claim 1, further comprising an inductive-capacitive circuit coupled to the radiating patch (e.g., Fig. 8, at 810 and 810’).

 	

 	Regarding claim 7 Haziza further discloses the antenna of claim 1, further comprising a parasitic patch (e.g., Fig. 7, at 710) provided over the radiating patch (e.g., Fig. 7, at 712).

 	Regarding claim 8 Haziza further discloses the antenna of claim 7, wherein the parasitic patch is larger than the radiating patch (e.g., Fig. 7, at 710 is larger than 712).

 	Regarding claim 9 Haziza further discloses the antenna of claim 1, further comprising a first feed line having terminus end aligned below the first delay line and a second feed line having terminus end aligned below the second feed line, and wherein the ground plane comprises a first window aligned with the terminus end of the first feed line and a second window aligned with the terminus end of the second feed line.

 	Regarding claim 10 Haziza discloses an array antenna (e.g., Fig. 1, at 100) comprising: an insulating substrate (Fig. 8A, at 805); a plurality of radiating patches (Fig. 2, at 210; Fig. 8A, at 810) provided over a top surface of the insulating substrate; a plurality of first vias (Fig. 2, at 210; Fig. 8A, at 825) formed in the insulating substrate, each of the first vias being filled with conductive material (paragraph 0037 “filled with conductive material”) and contacting a respective one of the radiating patches; a plurality of coupling patches (Fig. 8, at 810’) provided over the top surface of the insulating substrate, each positioned at a distance d (Fig. 8A, at S) from a respective one of the radiating patches, thereby forming a capacitor  (paragraph 0049) with the respective one of the radiating patch; a plurality of second vias (e.g., Fig. 2, at 210; Fig. 8A, at 825; paragraph 0046) formed in the insulating substrate, each of the second vias being filled with conductive material (paragraph 0037 “filled with conductive material”) and electrically contacting a respective one of the coupling patches; a plurality of first delay lines (Fig. 8, at 815), each connected to a respective one of the first vias; a plurality of first control lines (e.g., paragraph 0013), each connected to a voltage source and to a respective one of the first delay lines; a plurality of second delay lines (Fig. 8, at 817), each connected to a respective one of the second vias; a plurality of second control lines, each connected to the voltage source and to a respective one of the second delay lines (e.g., paragraph 0013).
 	Haziza may not explicitly disclose in one embodiment a variable dielectric constant (VDC) plate provided below the insulating substrate; and a ground plane.	
Haziza teaches using a variable dielectric constant (VDC) plate (Fig. 5, at 544) provided below the insulating substrate; and a ground plane (Fig. 4, at 555).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Haziza in accordance with the teaching of Haziza regarding a ground plane and VDC plate in order to enable controlling the antenna to control the VDC pixels (Haziza, paragraph 0007).

 	Regarding claim 11 Haziza further discloses the array antenna of claim 10, further comprising: a plurality of first RF feed lines, each coupling RF energy to a respective one of the plurality of first delay lines; and a plurality of second RF feed lines, each coupling RF energy to a respective one of the plurality of second delay lines (e.g., paragraph 0034).

 	Regarding claim 12 Haziza further discloses the array antenna of claim 11, further comprising a plurality of inductive-capacitive (LC) arrangements (e.g., Fig. 2, at 210; Fig. 8, at 810 and 810’), each coupled to one of the plurality of radiating patches (e.g., Fig. 8, at 810 and 810’).

 	Regarding claim 15 Haziza further discloses the array antenna of claim 11, wherein the ground plane comprises a plurality of windows (Fig. 8 and 8A , at 850), each aligned to a terminus end of one of the plurality of first delay lines.

 	Regarding claim 16 Haziza further discloses the array antenna of claim 10, further comprising a plurality of parasitic patches (e.g., Fig. 7, at 710), each provided over a corresponding one of the plurality of radiating patch  (e.g., Fig. 7, at 712), and wherein each of the parasitic patches has the same shape but is of larger dimension than the corresponding radiating patch  (e.g., Fig. 7, at 710 is larger than 712).

 	Regarding claim 17 Haziza further discloses the array antenna of claim 16, wherein a length of each of the radiating patches in one direction is longer than in a perpendicular direction (e.g., Fig 6E, at 610).

 	Regarding claim 19 Haziza further discloses the array antenna of claim 13, wherein each of the proximity patches (e.g., Fig. 8, at 810) is electrically DC isolated from the voltage source.

                      
    PNG
    media_image2.png
    116
    288
    media_image2.png
    Greyscale


 	Regarding claim 20 Haziza further discloses the array antenna of claim 10, further comprising: a plurality of first feed lines (Fig. 8A, at 815, 817), each having terminus end aligned below one of the plurality of first delay lines (e.g., Fig. 8 and 8A, at 850); a plurality of second feed lines (Fig. 8A, at 815, 817), each having terminus end aligned below one of the plurality of second feed line (paragraphs 0046-0047); and wherein the ground plane comprises a plurality of first windows (paragraphs 0046-0047), each aligned with the terminus end of one of the first feed lines and a plurality of second windows (paragraphs 0046-0047), each aligned with the terminus end of one of the second feed lines (e.g., Fig. 8 and 8A, at 850).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haziza as applied to claim 10 above, and further in view of Haziza et al., (US 2019/0131719), hereinafter Haziza II.

 	Regarding claim 14 Haziza does not disclose the array antenna of claim 10, further comprising a second VDC plate, and wherein the ground plane is sandwiched between the VDC plate and the second VDC plate.
	Haziza II discloses a second VDC plate (Fig. 1D, at 221), and wherein the ground plane is sandwiched between the VDC plate and the second VDC plate (Fig. 1D, at 117 is between 220 and 221).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Haziza in accordance with the teaching of Haziza II regarding using a second VDC plates in order to provide an RF antenna having multiple ground planes and multiple variable dielectric layers (Haziza II, paragraph 0041) thus providing improved performance and switching time (Haziza II, paragraph 0006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haziza as applied to claim 17 above, and further in view of Yegin et al., (US 2006/0097924), hereinafter Yegin.

Regarding claim 18 Haziza does not disclose the array antenna of claim 17, wherein each of the radiating patches has a pseudo-rectangular shape.
Yegin discloses wherein each of the radiating patches has a pseudo-rectangular shape (e.g., Fig. 1, at 22a and 22b; paragraph 0017).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Haziza in accordance with the teaching of Yegin regarding patch antennas using a pseudo-rectangular shape in order to provide an antenna with circular polarization (Yegin, paragraph 0017).

Allowable Subject Matter

Claims 4-6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein the inductive-capacitive circuit comprises an electrically floating patch provided over the top surface of the insulating substrate.  
 	Haziza and Haziza II are both cited as teaching some elements of the claimed invention including an insulating substrate, a radiating patch, a first via, a second via, a first delay line, a second delay line, a variable dielectric constant (VDC) plate, and a ground plane.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of wherein each of the plurality of inductive-capacitive arrangements comprises a proximity patch provided over the top surface of the insulating substrate and positioned at a distance d2 from a respective one of the radiating patches.  
 	Haziza and Haziza II are both cited as teaching some elements of the claimed invention including an insulating substrate, a radiating patch, a first via, a second via, a first delay line, a second delay line, a variable dielectric constant (VDC) plate, and a ground plane. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jakoby (US 2014/0266897) discloses a two-dimensional (2-D) beam steerable phased array antenna with a continuously electronically steerable material including a tunable material or a variable dielectric material with features considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845